                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE


In re: THG HOLDINGS LLC, et al.,          :
                                          :
                           Debtors.       :
__________________________________ :
                                          :
ALEX M. AZAR II, in his official capacity :
as Secretary, United States Department    :
of Health and Human Services; and         :
SEEMA VERMA, in her official capacity     :
as Administrator, Center for Medicare     :
and Medicaid Services,                    :
                                          :
                           Appellants,    :
                                          :
      v.                                  :     C. A. No. 19-1714-RGA
                                          :     Bankruptcy Case No. 19-11689-JTD
TRUE HEALTH DIAGNOSTICS, LLC,             :     Bankruptcy Adv. No. 19-50280-JTD
                                          :     Bankruptcy BAP No. 19-52
                           Appellee.      :


                                 RECOMMENDATION

             At Wilmington this 3rd day of October, 2019.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process. Based upon the parties’ submission, this matter is not the type
of dispute that may be comprised.

       The parties are unable to agree on a briefing schedule for the appeal. The

Appellee has indicated that it will file a motion to dismiss Appellant’s appeal of an

interlocutory order on September 30, 2019. Because of this motion to dismiss, the

parties have been unable to agree to a briefing schedule on appeal.

       Appellee proposes that the time for filing appeal briefs set forth in Federal Rule

of Bankruptcy Procedure 8018(a), which establishes the standard briefing schedule for

a bankruptcy appeal, commence upon resolution of the motion to dismiss.

       Appellants argue that the motion to dismiss need not be decided prior to briefing

on the merits of appeal. They note that it is common practice for a motion to dismiss

under Rule 12 of the Fed. R. Civ. P. to address subject matter jurisdiction arguments

under Rule 12(b)(1) at the same time as a claim’s facial validity under Rule 12(b)(6),

thus briefing could proceed simultaneously on the Court’s subject matter jurisdiction

over the appeal and the appeal’s merits. Appellants seek the following briefing

schedule:

       Appellants’ Opening Brief                        October 15, 2019

       Appellees’ Response Brief                        November 14, 2019

       Appellants’ Reply Brief                          November 25, 2019

       THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. Since

this Recommendation is consistent with the parties’ request, no objections pursuant to

                                             2
28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and D. DEL. LR 72.1 are anticipated.

             Local counsel are obligated to inform out-of-state counsel of this Order.

                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge Mary Pat Thynge




                                            3
